Case 2:12-cv-06383-JFB-AKT Document 635 Filed 02/20/19 Page 1 of 1 PageID #: 13558



  CIVIL CAUSE FOR TELEPHONE PREMOTION CONFERENCE
  BEFORE: JUDGE BIANCO

  DATE: 2/20/2019                                                TIME: 4:12 p.m. (24 mins.)


  CASE NUMBER:           CV-12-6383

  TITLE:                 Sky Medical Supply, Inc. v. SCS Support Claims Services, Inc., et al


  PLTFS ATTY:            Gary Tsirelman
                         Stefan Belinfanti
                         Nicholas Bowers

  DEFTS ATTY:            Justin Vogel
                         Cecilia Ehresman
                         E. Christopher Murray
                         David Douglas
                         Peter Creedon


  FTR RECORDER:          4:12 to 4:36                   COURTROOM DEPUTY: ELR


    X            CASE CALLED.

    X            PREMOTION CONF HELD

                 MOTION SHALL BE FILED BY      /                  /2019
                 OPPOSITION SHALL BE FILED BY                   /     /2019
                 REPLY SHALL BE FILED BY     /                 /2019

                 ORAL ARGUMENT SET FOR                   /    /2019 at

                 ARGUMENT HEARD / CONT'D TO                                                        .

                 DECISION: Entered.

  OTHER: Parties are directed to file a status report, with this Court, as to the Daubert issues

  outlined on the record within one (1) week of the date of this conference. Parties are further

  advised that if they wish to re-open discovery, a motion should be made to Magistrate Judge

  Tomlinson within two (2) weeks of the date of this conference.
